Exhibit 10.22A

FIRST AMENDMENT TO PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (the “First Amendment”) is made as of
the 25th day of July, 2006, by and between JAY GANESH, INC., a Virginia
corporation, or permitted assigns (“Buyer”), HIREN PATEL (“Guarantor”), and
CAPITOL HOTEL ASSOCIATES, LP, a Virginia limited partnership (“Seller”).

W I T N E S S E T H :

WHEREAS, Buyer, Guarantor, and Seller have entered into that certain Purchase
Agreement (the “Purchase Agreement”), dated as of June 15, 2006, for the
purchase by Buyer from Seller of the Assets as identified and described in the
Purchase Agreement; and

WHEREAS, Buyer has requested that Seller extend the Inspection Period through
August 4, 2006; and

WHEREAS, Buyer, Guarantor, and Seller now desire to amend and modify the
Purchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) paid by Buyer to
Seller, and the mutual covenants of Buyer, Guarantor, and Seller contained
herein, Buyer, Guarantor, and Seller hereby agree as follows:

1. Defined Terms. Capitalized words and phrases not otherwise defined in this
First Amendment shall have the meanings that such capitalized words and phrases
have in the Purchase Agreement.

2. Conditions. Buyer acknowledges and agrees that, except as set forth in
Section 3 below with respect to the financing of the Purchase Price, Buyer has
completed its due diligence investigation of the Assets and that Buyer is
satisfied with the condition of the Assets. In connection with the completion of
its arrangements for a first deed of trust loan with TowneBank



--------------------------------------------------------------------------------

to finance a portion of the Purchase Price, Buyer requests that Seller agree to
extend the Inspection Period from July 25, 2006, through 5:00 pm on Friday,
August 4, 2006 (the “Extended Due Diligence Date”). In consideration of the
payment by Buyer to Escrow Agent of the additional amount of Twenty-Five
Thousand Dollars ($25,000.00) (the “Additional Deposit”) at the time of
execution of this First Amendment, Seller agrees to extend the Inspection Period
through 5:00 pm on Friday, August 4, 2006. Buyer acknowledges and agrees that
the Additional Deposit shall be fully earned and non-refundable upon delivery to
the Escrow Agent, and Seller agrees that the Additional Deposit shall be applied
against the Purchase Price if Buyer closes on the purchase of the Property. If
Buyer does not close on the purchase of the Property for any reason other than
the default of Seller, the Escrow Agent shall pay the amount of the Additional
Deposit to Seller.

3. Financing of the Purchase Price. Buyer acknowledges and agrees that it will
finance the Purchase Price of the Assets as follows:

A. Buyer anticipates receiving, on or before the Extended Due Diligence Date, a
loan commitment (the “TowneBank Commitment”) from TowneBank for a first deed of
trust loan (the “First Deed of Trust Loan”) in the amount of $3,300,000 to be
secured by a first lien deed of trust against the Property and a first priority
security interest in the other Assets. Buyer has requested that, if TowneBank
delivers the Towne Bank Commitment to Buyer, Towne Bank agree to close and fund
the First Deed of Trust Loan on or before August 10, 2006 (the “Closing Date”).
Buyer understands that TowneBank will make every effort to close and fund the
First Deed of Trust Loan on or before the Closing Date.



--------------------------------------------------------------------------------

B. With the assistance of TowneBank, Buyer is applying for secondary financing
(the “Secondary Financing”) in the amount of $1,600,000 through the United
States Small Business Administration (“SBA”) to finance a portion of the
Purchase Price of the Assets. Although Buyer has not yet received approval from
the SBA of the Secondary Financing, Buyer anticipates that Buyer will receive
approval from the SBA for the Secondary Financing on or before Wednesday,
August 2, 2006 (the “Secondary Financing Approval Date”), and that the closing
and funding by the SBA of the Secondary Financing will be completed during the
month of October, 2006.

C. In order to permit Buyer to close on the purchase of the Assets on or before
the Closing Date, as contemplated by the Purchase Agreement, Seller hereby
agrees to make a second deed of trust loan (“Second Deed of Trust Loan”) to
Buyer. Such Second Deed of Trust Loan shall be in the amount of $850,000, with
interest accruing at an annual rate of eight and one half percent (8.5%), with a
term of eighteen (18) months, and secured by a second lien deed of trust against
the Property and a second priority interest in the other Assets. Notwithstanding
the term of such Second Deed of Trust Loan, Buyer acknowledges and agrees that
Buyer will pay off such Second Deed of Trust Loan in full at such time as Buyer
closes on the Secondary Financing to be provided by SBA.

D. In the event that Buyer does not receive SBA approval of the Secondary
Financing on or before the Secondary Financing Approval Date, and
notwithstanding any other provision of the Purchase Agreement or this First
Amendment that may appear or be construed to the contrary, Seller shall have the
right, exercisable in its sole discretion, to terminate the Purchase Agreement.
If Seller exercises such right to terminate the Purchase Agreement, Buyer shall
be entitled to receive a refund of the Deposit paid by Buyer pursuant to
Section 2(A) of the



--------------------------------------------------------------------------------

Purchase Agreement and the Additional Deposit paid by Buyer in connection with
this First Amendment, and Buyer and Seller shall thereupon have no further
duties and obligations to each other, except as specifically set forth in the
Purchase Agreement. Seller agrees that Seller will determine whether to exercise
its right to terminate the Purchase Agreement within seventy-two (72) hours of
the time of that Buyer notifies Seller that SBA has not approved the Secondary
Financing.

E. In addition to the Second Deed of Trust Loan, Seller will continue to permit
Buyer to pay $400,000 of the Purchase Price through the execution and delivery
of a promissory note in the amount of $400,000 in accordance with the provisions
of Section 2(C) of the Purchase Agreement. Buyer shall remain responsible for
providing the cash necessary to pay the balance of the Purchase Price and all
closing costs and expenses incurred by Buyer.

4. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall constitute an original of this First
Amendment.

5. Ratification of Purchase Agreement. Except as amended and modified hereby,
Buyer, Guarantor, and Seller hereby affirm and ratify the Purchase Agreement and
agree that the Purchase Agreement remains in full force and effect.

6. Agreement Under Seal. This First Amendment is an instrument executed under
seal and shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.

IN WITNESS WHEREOF, the parties have executed this First Amendment by their duly
authorized representatives on the date set forth below.

[signatures appear on following page]



--------------------------------------------------------------------------------

   SELLER:    Capitol Hotel Associates, LP July 25, 2006    By  

/s/ Andrew M. Sims

Date      Andrew M. Sims    [SEAL]    BUYER:    Jay Ganesh, Inc. July 25, 2006
   By  

/s/ Hiren Patel, President

Date      Hiren Patel, President    [SEAL]    GUARANTOR: July 25, 2006    By  
/s/ Hiren Patel                                         
                  (SEAL) Date      Hiren Patel